DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “a plurality of solid shapes including a bottom face… and a plurality of inclined faces” in lines 2-3. It is unclear whether the claim intends for each of the plurality of solid shapes to include a plurality of inclined faces or if the plurality of solid shapes collectively includes a plurality of inclined faces. Based on Fig. 7 of the drawings which shows a solid shape with only a single inclined face, for examination purposes, it is assumed that claim 1 only requires that the plurality of solid shapes collectively include a plurality of inclined faces. However, appropriate correction of the wording of claim 1 is required in order to overcome this indefiniteness rejection. 
Claims 2-20 are also rejected due to their dependence on rejected claim 1. 
Claim 5 recites the limitation “a surface area… occupies a range of from 70% to 100% per unit surface area in plan view” in lines 1-3. However, it is unclear what “per unit surface area” is referring to. For example, “per unit surface area” could refer to the surface area of the bottom face of the corresponding solid shape of the inclined face, or it could refer to the surface area of the entire tire side portion. Based on paragraph [0075] of the specification, it is assumed that “per unit surface area” is referring to the surface area of the bottom face of the corresponding solid shape of the inclined face. For examination purposes, “from 70% to 100% per unit surface area in plan view” will be read as “from 70% to 100% of the surface area of the bottom face of a corresponding solid shape in plan view.” Similar correction to the language of claims 11 and 17 is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshifumi (JP 2007091155 with English Machine Translation) (of record). 
Regarding claim 1, Yoshifumi discloses a decorative body (10) comprising: a plurality of solid shapes (see Fig. 1) including a bottom face (see Fig. 2-2) configured at a surface (3a) of a tire side portion (3) and a plurality of inclined faces (11) each inclined in a direction that is not a direction of the bottom face or a direction of a plane perpendicular to the bottom face (see Fig. 2-2). Examiner notes that claim 1 recites “an incline angle of an incline face” (both singular); therefore, it is noted that claim 1 only requires that one of the incline angles of one of the inclined faces has an angle in the claimed range of from 3o to 60o. Yoshifumi further discloses that each of the solid shapes only has one inclined face (11) (see Figs. 2-1 and 2-2), meaning that the inclined face (11) of each solid shape is the inclined face having the smallest incline angle. Yoshifumi further discloses that each incline face (11) has a protrusion amount H o to 60o with respect to the bottom face. For example, for a given protrusion amount H of 0.3 mm of an inclined face (11), the incline angle of the inclined face (11) with respect to the bottom face could range from 3.4o (sin-1(0.3/5)) to 8.6o (sin-1(0.3/2)). While Yoshifuma does not expressly disclose the inclined face angle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the inclined face with angle within the claimed range since in the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Yoshifumi further discloses that the decorative pattern (10) is formed in an annular shape in the tire circumferential direction ([0030]; see Fig. 1). Therefore, Yoshifumi necessarily discloses at least three types of the solid shapes having different vector orientations from each other when the tire side portion (3) is viewed in plan view (see modified Figure 1 below) when a vector is defined as an inclined face vector running in a direction from a highest location side toward a lowest location side of the inclined face having the smallest incline angle (see Modified Figure 1 below). For example, as seen in Modified Figure 1 below, each of the inclined faces (11) of the solid shapes are aligned circumferentially such that a vector running in a direction from a highest location side toward a lowest location side of the inclined face (11) is in the direction of a tangent line of the circle making up the annular shape of the decorative pattern (10) as seen in plan view. Therefore, each solid shape adjacent to each other in 

    PNG
    media_image1.png
    383
    1030
    media_image1.png
    Greyscale

Modified Figure 1, Yoshifumi
	Regarding claim 2, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that each incline face (11) has a protrusion amount H (see Fig. 2-2) in a range of from 0.3 mm to 5 mm ([0032]) and that each incline face (11) has a length L (see Fig. 2-2) of both ends of the inclined face in one direction of from 2 mm to 5 mm ([0033]). These ranges of dimensions of each inclined face (11) disclosed by Yoshifumi create a range of the incline angle of the inclined face (11) having a smallest incline angle with respect to the bottom face of a corresponding solid shape that overlaps with the claimed range of from 4o to 45o with respect to the bottom face. For example, for a given protrusion amount H of 0.3 mm of an inclined face (11), the incline angle of the inclined face (11) with respect to the bottom face could range from 3.4o (sin-1(0.3/5)) to 8.6o (sin-1(0.3/2)). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
o to 30o with respect to the bottom face. For example, for a given protrusion amount H of 0.3 mm of an inclined face (11), the incline angle of the inclined face (11) with respect to the bottom face could range from 3.4o (sin-1(0.3/5)) to 8.6o (sin-1(0.3/2)). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
	Regarding claim 4, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that the solid shapes include a solid shape (see Modified Figure 2-2 below) that has its greatest height at a side located above an outer side of the bottom face (see Modified Figure 2-2 below; [0039]), suggesting the claim limitations of claim 4. 

    PNG
    media_image2.png
    389
    506
    media_image2.png
    Greyscale

Modified Figure 2-2, Yoshifumi
	Regarding claim 5, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi also discloses, as set forth above in claim 1, that each of the solid shapes only has one inclined face (11) (see Figs. 2-1 and 2-2), meaning that the inclined face (11) of each solid shape is the inclined face having the smallest incline angle. Therefore, a surface area taken up by the inclined faces having the smallest incline angle would occupy 100% of the surface area of the bottom face of a corresponding solid shape in plan view, suggesting the claimed range of from 70% to 100% in claim 5. 
	Regarding claim 7, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that the plurality of inclined faces (11) overlap with the adjacent inclined faces (11) in at least one direction ([0011]; see Figs. 1 and 2-1) to 2 that at least overlaps with the claimed range of from 3 to 200 solid shapes per 1 cm2. For example, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 2 mm, the horizontal length of each solid shape would be 1.98 mm (                        
                            
                                
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        0.3
                                    
                                    
                                        2
                                    
                                
                            
                        
                    ). Based on Fig. 2-1 then, approximately 51 solid shapes are provided per 1 cm2 (8 / (0.396)2). Additionally, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 5 mm, the horizontal length of each solid shape would be 4.99 mm (                        
                            
                                
                                    
                                        5
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        0.3
                                    
                                    
                                        2
                                    
                                
                            
                        
                    ). Based on Fig. 2-1 then, approximately 8 solid shapes are provided per 1 cm2 (8 / (0.998)2). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
	Regarding claim 8, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses a case in which the bottom face is a polygonal shape, specifically a hexagon (see Fig. 6-1; [0046]). Yoshifumi further discloses that the solid shape with the hexagonal bottom face has an inclined face (31) formed such that a number of faces perpendicular to the bottom face is smaller than a number of sides of the bottom face for some of the plurality of solid shapes (see Fig. 6-2), suggesting the limitations of claim 8. 

	Regarding claims 10-11, 13-17, and 19-20, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that each incline face (11) has a protrusion amount H (see Fig. 2-2) in a range of from 0.3 mm to 5 mm ([0032]) and that each incline face (11) has a length L (see Fig. 2-2) of both ends of the inclined face in one direction of from 2 mm to 5 mm ([0033]). These ranges of dimensions of each inclined face (11) disclosed by Yoshifumi create a range of the incline angle of the inclined face (11) having a smallest incline angle with respect to the bottom face of a corresponding solid shape that overlaps with the claimed ranges of from 4o to 45o and from 5o to 30o with respect to the bottom face. For example, for a given protrusion amount H of 0.3 mm of an inclined face (11), the incline angle of the inclined face (11) with respect to the bottom face could range from 3.4o (sin-1(0.3/5)) to 8.6o (sin-1(0.3/2)). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claims 10 and 16, Yoshifumi further discloses that the solid shapes include a solid shape (see Modified Figure 2-2 above) that has its greatest height at a side located above an outer side of the bottom face (see Modified Figure 2-2 above; [0039]), suggesting the claim limitations of claims 10 and 16. 
Regarding claims 11 and 17, Yoshifumi also discloses, as set forth above in claim 1, that each of the solid shapes only has one inclined face (11) (see Figs. 2-1 and 2-2), meaning that the inclined face (11) of each solid shape is the inclined face having 
Regarding claims 13 and 19, Yoshifumi further discloses that the plurality of inclined faces (11) overlap with the adjacent inclined faces (11) in at least one direction ([0011]; see Figs. 1 and 2-1) to create a scale-like pattern ([0036]). Yoshifumi further discloses that each incline face (11) has a protrusion amount H (see Fig. 2-2) in a range of from 0.3 mm to 5 mm ([0032]) and that each incline face (11) has a length L (see Fig. 2-2) of both ends of the inclined face in one direction of from 2 mm to 5 mm ([0033]). Based on the number of solid shapes shown in Fig. 2-1 creating this scale-like pattern and the dimensions of each of the solid shapes given above, it is clear that Yoshifumi discloses a number of solid shapes per 1 cm2 that at least overlaps with the claimed range of from 3 to 200 solid shapes per 1 cm2. For example, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 2 mm, the horizontal length of each solid shape would be 1.98 mm (                        
                            
                                
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        0.3
                                    
                                    
                                        2
                                    
                                
                            
                        
                    ). Based on Fig. 2-1 then, approximately 51 solid shapes are provided per 1 cm2 (8 / (0.396)2). Additionally, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 5 mm, the horizontal length of each solid shape would be 4.99 mm (                        
                            
                                
                                    
                                        5
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        0.3
                                    
                                    
                                        2
                                    
                                
                            
                        
                    ). Based on Fig. 2-1 then, approximately 8 solid shapes are provided per 1 cm2 (8 / (0.998)2). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 

Regarding claim 15, Yoshifumi further discloses that at least some of the plurality of solid shapes are solid shapes having different heights from each other ([0015]).
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshifumi (JP 2007091155 with English Machine Translation) (of record) in view of Sato et al. (US 2008/0283169) (of record) (Sato). 
Regarding claim 6, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that the inclined faces (11) having the smallest incline angle are planar faces (see Figs. 2-1 and 2-2). Yoshifumi fails to disclose, however, that the inclined faces (11) having the smallest incline angle are planar faces that are smoother than the tire side portion (3). 
Sato teaches (as seen in Figs. 1-2) a similar decorative body (10) comprising a plurality of solid shapes (12) including a bottom face (see Fig. 2A) configured at a surface (11a) of a tire side portion (3). Sato further teaches that the surface (12a) of the solid shapes (12) is smoother than the surface (11a) of the background portion (11) of the tire side portion (3) ([0044]). Sato further teaches that this configuration enhances the visibility of the solid shapes (12) compared to the rest of the tire side portion (3) ([0047]). 

Regarding claim 12, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that each incline face (11) has a protrusion amount H (see Fig. 2-2) in a range of from 0.3 mm to 5 mm ([0032]) and that each incline face (11) has a length L (see Fig. 2-2) of both ends of the inclined face in one direction of from 2 mm to 5 mm ([0033]). These ranges of dimensions of each inclined face (11) disclosed by Yoshifumi create a range of the incline angle of the inclined face (11) having a smallest incline angle with respect to the bottom face of a corresponding solid shape that overlaps with the claimed range of from 4o to 45o with respect to the bottom face. For example, for a given protrusion amount H of 0.3 mm of an inclined face (11), the incline angle of the inclined face (11) with respect to the bottom face could range from 3.4o (sin-1(0.3/5)) to 8.6o (sin-1(0.3/2)). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Yoshifumi further discloses that the inclined faces (11) having the smallest incline angle are planar faces (see Figs. 2-1 and 2-2). Yoshifumi fails to disclose, however, that the inclined faces (11) having the smallest incline angle are planar faces that are smoother than the tire side portion (3). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified that the inclined faces having the smallest incline angle disclosed by Yoshifumi to be smoother than the tire side portion as taught by Sato because they would have had a reasonable expectation that doing so would enhance the visibility of the decorative body, specifically the inclined faces having the smallest incline angle. 
Regarding claim 18, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that each incline face (11) has a protrusion amount H (see Fig. 2-2) in a range of from 0.3 mm to 5 mm ([0032]) and that each incline face (11) has a length L (see Fig. 2-2) of both ends of the inclined face in one direction of from 2 mm to 5 mm ([0033]). These ranges of dimensions of each inclined face (11) disclosed by Yoshifumi create a range of the incline angle of the inclined face (11) having a smallest incline angle with respect to the bottom face of a corresponding solid shape that overlaps with the claimed range of from 5o to 30o with respect to the bottom face. For example, for a given protrusion amount H of 0.3 mm of an inclined face (11), the incline angle of the inclined face (11) with respect to the bottom face could o (sin-1(0.3/5)) to 8.6o (sin-1(0.3/2)). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Yoshifumi further discloses that the inclined faces (11) having the smallest incline angle are planar faces (see Figs. 2-1 and 2-2). Yoshifumi fails to disclose, however, that the inclined faces (11) having the smallest incline angle are planar faces that are smoother than the tire side portion (3). 
Sato teaches (as seen in Figs. 1-2) a similar decorative body (10) comprising a plurality of solid shapes (12) including a bottom face (see Fig. 2A) configured at a surface (11a) of a tire side portion (3). Sato further teaches that the surface (12a) of the solid shapes (12) is smoother than the surface (11a) of the background portion (11) of the tire side portion (3) ([0044]). Sato further teaches that this configuration enhances the visibility of the solid shapes (12) compared to the rest of the tire side portion (3) ([0047]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified that the inclined faces having the smallest incline angle disclosed by Yoshifumi to be smoother than the tire side portion as taught by Sato because they would have had a reasonable expectation that doing so would enhance the visibility of the decorative body, specifically the inclined faces having the smallest incline angle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749